260 Ga. 816 (1991)
402 S.E.2d 518
ZANT
v.
HARRISON.
S91A0185.
Supreme Court of Georgia.
Decided February 21, 1991.
Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Paula K. Smith, Assistant Attorney General, for appellant.
Davis, Polk & Wardwell, Bradley J. Butwin, Ogden N. Lewis, George Vuoso, Troutman, Sanders, Lockerman & Ashmore, Trammell E. Vickery, for appellee.
PER CURIAM.
This case is controlled by Ross v. Kemp, 260 Ga. 312 (393 SE2d 244) (1990).
Judgment affirmed. All the Justices concur.